IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 August 25, 2008
                                No. 07-60412
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

ANTHONY J HUDSON

                                           Plaintiff-Appellant

v.

CITY OF LAUREL

                                           Defendant-Appellee


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 2:06-CV-179


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Anthony J. Hudson filed a civil suit, pursuant to 42 U.S.C. § 1983, against
the City of Laurel, Mississippi. He argued that the City of Laurel was liable for
his false arrest and malicious prosecution which arose from a dispute with a
private citizen. The district court granted the defendant’s motion for summary
judgment and dismissed Hudson’s federal claims with prejudice. Hudson’s state
law claims were dismissed without prejudice. Hudson now seeks to proceed in
forma pauperis (IFP) on appeal.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60412

      To proceed IFP on appeal, Hudson must show that he is a pauper, and he
must raise a nonfrivolous issue. See Jackson v. Dallas Police Dep’t, 811 F.2d
260, 261 (5th Cir. 1986). The record and financial affidavit submitted by Hudson
in support of his motion reflect that Hudson satisfies the financial criteria to
proceed IFP.    However, Hudson has failed to show that he will raise a
nonfrivolous issue on appeal.
      The district court noted that Hudson filed his complaint against the City
of Laurel and did not make allegations against Judge Cecilia Arnold in her
individual capacity. The district court determined that Hudson failed to show
that the City of Laurel implemented a “custom or policy” which led to the alleged
deprivations of his constitutional rights. The district court thus determined that
the city could not be held liable under § 1983. The district court further
determined that any claims against Judge Cecilia Arnold would be barred by the
doctrine of judicial immunity. Hudson does not challenge the district court’s
determinations or reasoning. Accordingly, he has abandoned the issues on
appeal. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann
v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Hudson is incorrect in his assertion that the district court did not address
his conspiracy claim. The district court determined that there was nothing in
the record to show that Judge Cecilia Arnold conspired with anyone to violate
Hudson’s constitutional rights. Hudson’s claims of a conspiracy are conclusional
and insufficient to support a conspiracy claim. See Rodriguez v. Neeley, 169 F.3d
220, 222 (5th Cir. 1999); Hale v. Harney, 786 F.2d 688, 690 (5th Cir. 1986).
      Accordingly, the district court did not err in granting the defendant’s
motion for summary judgment and declining to exercise supplemental
jurisdiction over Hudson’s state law claims. See Little v. Liquid Air Corp., 37
F.3d 1069, 1075 (5th Cir. 1994); Bass v. Parkwood Hosp., 180 F.3d 234, 246 (5th
Cir. 1999). Therefore, Hudson’s request for leave to proceed IFP is DENIED and
his appeal is DISMISSED AS FRIVOLOUS. See 5TH CIR. R. 42.2.

                                        2